Order filed May 7, 2015




                                       In The


        Eleventh Court of Appeals
                                 ________________

                  Nos. 11-14-00177-CR, 11-14-00178-CR,
                   11-14-00179-CR, & 11-14-00180-CR
                                 ________________

                      JOHNNY LEE DAVIS, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 90th District Court
                              Stephens County, Texas
          Trial Court Cause Nos. F33385, F34015, F34016, & F34017


                                     ORDER
      These appeals have become unduly stalled due to the failure of Appellant’s
appointed counsel, J. Bruce Harris, to file an appellate brief. The brief in each appeal
was originally due on September 29, 2014. This court has granted four motions for
extension and issued two orders requiring Harris to file Appellant’s brief in these
causes. We previously notified Harris that April 2 would be the “final due date.”
Harris ignored this court’s directive. Subsequently, on April 23, 2015, we ordered
Harris to file a brief on behalf of Appellant on or before 3:00 p.m. on April 28, 2015.
Harris, instead, has filed another motion for extension. Harris has yet to file a brief
in any of these appeals and has again ignored the directive of this court.
      By this order, J. Bruce Harris is ORDERED to file a brief on behalf of
Appellant in these appeals on or before 3:00 p.m. on Friday, May 15, 2015. At
that time, Appellant’s briefs shall have already been e-filed or shall be present in the
portal for the Eleventh Court of Appeals through eFileTexas.gov. If Appellant’s
briefs have not been e-filed and are not in the portal at that time, J. Bruce Harris is
ORDERED to APPEAR IN PERSON in the 11th Court of Appeals, 100 West
Main St., Suite 300, Eastland, Texas, at 3:00 p.m. on Friday, May 15, 2015.
Should counsel fail to obey this order, a contempt proceeding will be initiated against
counsel.


                                                      PER CURIAM


May 7, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2